Blandford, Justice.
John Keller bought from Beaty a tract of land in the county of Spalding. Several years thereafter, it was agreed between these parties and William Keller, the brother of John Keller, that the latter should assume the indebtedness and take the place of John Keller as the debtor of Beaty; and William Keller thereupon executed his note to Beaty for this land. Beaty sued William Keller on this note. The latter pleaded that, while John Keller was the debtor, Beaty had sold wood from the land to the amount of $350, and had also received cotton therefrom to the value of $100, as payments on this indebtedness ; and that the note, for this reason, was usurious. Upon demurrer, these pleas were stricken by the court below; and this is the ground of error insisted on here.
We think the court below did right in striking these pleas. The undertaking of this indebtedness by William Keller, and the giving of his note therefor, was a novation; and the state of the accounts between his brother, John Keller, and Beaty, at that time, made no difference so far as he (William Keller) was concerned; he was bound to pay his note, and the condition of affairs between his brother and Beaty could not avail him as a defence to the note.
Judgment affirmed.